Name: 2006/554/EC: Commission Decision of 27 July 2006 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2006) 3331)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  European Union law;  accounting; NA;  economic geography
 Date Published: 2006-08-09

 9.8.2006 EN Official Journal of the European Union L 218/12 COMMISSION DECISION of 27 July 2006 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2006) 3331) (Only the Spanish, Greek, English, French, Italian and Portuguese texts are authentic) (2006/554/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), and in particular Article 5(2)(c) thereof, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), and in particular Article 7(4) thereof, Having consulted the Fund Committee, Whereas: (1) Article 5 of Regulation (EEC) No 729/70, Article 7 of Regulation (EC) No 1258/1999, and Article 8(1) and (2) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section (3) provide that the Commission is to make the necessary verifications, inform the Member States of its findings, take account of the Member States' comments, initiate bilateral discussions with a view to reaching agreement with the Member States concerned and then formally communicate its conclusions to them, referring to Commission Decision 94/442/EC of 1 July 1994 setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section (4). (2) The Member States have had an opportunity to request that a conciliation procedure be initiated. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Articles 2 and 3 of Regulation (EEC) No 729/70 and Article 2 of Regulation (EC) No 1258/1999, only refunds on exports to third countries and intervention to stabilise agricultural markets, granted and undertaken respectively according to Community rules within the framework of the common organisation of the agricultural markets, may be financed. (4) In the light of the checks carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil these requirements and cannot, therefore, be financed under the EAGGF Guarantee Section. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commission's written notification of the results of the checks to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 5 April 2006 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States' accredited paying agencies and declared under the EAGGF Guarantee Section shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Portuguese Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 27 July 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 94, 28.4.1970, p. 13. Regulation as last amended by Commission Regulation (EC) No 1287/95 (OJ L 125, 8.6.1995, p. 1). (2) OJ L 160, 26.6.1999, p. 103. (3) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 465/2005 (OJ L 77, 23.3.2005, p. 6). (4) OJ L 182, 16.7.1994, p. 45. Decision as last amended by Decision 2001/535/EC (OJ L 193, 17.7.2001, p. 25). ANNEX Member State Audit Field Reason Correction Currency Expenditure to exclude from financing Deductions already made Financial impact of this decision Financial year ES Arable crops Absence of a computerised LPIS flat-rate 2 % EUR 43 299,48 0,00 43 299,48 1999-2000 ES Arable crops Deficient aid application procedure flat-rate 5 % EUR 2 024 643,26 0,00 2 024 643,26 2002-2004 ES Arable crops Non-application of penalties flat-rate 2 % EUR  316 545,67 0,00  316 545,67 2003-2004 ES Animal premiums  OTMS Animals subject of financing for both purchase and destruction one-off EUR  156 180,00 0,00  156 180,00 2002 ES Animal premiums  OTMS Non-reliable administrative and accounting system to monitor and account for animals flat-rate 10 % EUR  160 692,00 0,00  160 692,00 2001 ES Butterfats in food processing Overtracing  aid paid for part of tracers added one-off 1,5 % EUR  144 902,68 0,00  144 902,68 2002-2005 ES Fruit and Veg  Bananas Weaknesses in the determination of marketed quantities, non-representative sampling in quality controls flat-rate 2 % EUR 5 291 087,63 0,00 5 291 087,63 2002-2004 ES Fruit and Veg  processing of peaches & pears Non-compliance with payment deadlines one-off EUR  643 142,42 0,00  643 142,42 2002 ES POSEI Non-compliance with key controls flat-rate 5 % EUR  415 161,50 0,00  415 161,50 2003-2004 ES POSEI Non-compliance with payment deadlines one-off EUR 3 931 651,61 0,00 3 931 651,61 2003-2004 ES Wine  production potential Deficiencies in managing production potential flat-rate 10 % EUR 33 357 596,61 0,00 33 357 596,61 2001-2004 Total ES 46 484 902,86 0,00 46 484 902,86 FR Arable crops Application of the rate of irrigation in wet regions one-off EUR 7 874 178,00 0,00 7 874 178,00 2001-2003 FR Arable crops Parcels not eligible for aid after grubbing of vines one-off EUR 36 610 625,00 0,00 36 610 625,00 2001-2005 FR Arable crops Meadows turned over in wet regions one-off EUR 12 521 275,00 0,00 12 521 275,00 2001-2005 FR Arable crops Penalties for aid paid unduly one-off EUR 20 128 846,00 0,00 20 128 846,00 2001-2005 FR Olive oil  Production aid Key controls not applied with sufficient rigour flat-rate 2 % EUR  156 181,66 0,00  156 181,66 2002-2004 FR Rural Development Guarantee new measures Weakenesses in key and secondary controls flat-rate 5 % EUR 4 349 136,00 0,00 4 349 136,00 2001-2002 FR Rural Development Guarantee new measures Weaknesses in controls on reduced-interest loans flat-rate 5 % EUR 4 331 384,00 0,00 4 331 384,00 2001-2002 Total FR 85 971 625,66 0,00 85 971 625,66 UK Butterfats in food processing Insufficient quantity controls on manufactured quantities flat-rate 5 % GBP 1 351 441,25 0,00 1 351 441,25 2001-2004 UK Butterfats in food processing Overtracing  aid paid for part of tracers added one-off GBP 55 534,20 0,00 55 534,20 2002-2004 UK Export refunds and food aid outside the EU Deficiency in the scheduling regime flat-rate 2 % GBP  250 887,47 0,00  250 887,47 2001-2003 UK Export refunds and food aid outside the EU Failure to carry out the required number of substitution controls flat-rate 5 % GBP 7 314,57 0,00 7 314,57 2000-2001 Total UK 1 665 177,49 0,00 1 665 177,49 GR RD Guarantee accompanying maeasures Key controls inadequately applied flat-rate 5 % EUR 1 795 865,00 0,00 1 795 865,00 2004 GR RD Guarantee accompanying measures Key controls inadequately applied flat-rate 10 % EUR 6 271 694,00 0,00 6 271 694,00 2002-2003 GR RD Guarantee accompanying measures Various weaknesses in the system for management, control and penalties flat-rate 5 % EUR 6 460 070,00 0,00 6 460 070,00 2004 Total EL 14 527 629,00 0,00 14 527 629,00 IE Animal premiums  OTMS Administrative deficiencies flat-rate 2 % EUR  170 297,64 0,00  170 297,64 2001-2003 Total IE  170 297,64 0,00  170 297,64 IT Fruit and vegtable  Withdrawals Inadequate rate of controls on composting and bio-degradation one-off 100 % EUR 9 107 445,49 0,00 9 107 445,49 2000-2002 IT Fruit and vegtable  Withdrawals Several weaknesses in the system of checks as instituted flat-rate 5 % EUR  304 839,45 0,00  304 839,45 2001-2003 IT Public storage of meat Late payments one-off EUR 4 575,54 0,00 4 575,54 2001 IT Public storage of meat Presence of specified risk material, removal of neck muscle, acceptance of ineligible carcases, poor storage conditions, labelling failings, reporting failings and inspection weaknesses flat-rate 5 % EUR 2 635 067,09 0,00 2 635 067,09 2001-2003 Total IT 12 051 927,57 0,00 12 051 927,57 PT Fruit and vegetable  Bananas Deficiencies in the system for checking quantities eligible for aid and in the system for checking full payment of aid to beneficiaries, lack of oversight over delegated checks flat-rate 2 % EUR  257 901,65 0,00  257 901,65 2002-2004 Total PT  257 901,65 0,00  257 901,65